DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.       Claims 1, 10,  have been amended, claims 7, 20 have been cancelled, claims 11-20 have been withdrawn, new claims 21-24 have been added, and claims 1-6, 8-19, 21-24 are pending as amended on 08/15/22. 
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 08/15/22. In particular, new claims 23-24 have been added. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Priority
7.         This application is a CON of 16/278,320 02/18/2019 PAT 11084969; 16/278,320 has PRO 62/632,089 02/19/2018.

Information Disclosure Statement
8.         The information disclosure statement (IDS) submitted on 04/01/22 and 03/21/22 were filed after the mailing date of the non-final Office action on 02/15/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
9.         Applicant's amendment filed on 08/15/22, has been fully considered and entered.

Response to Arguments
10.         Applicant's arguments with respect to rejection of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, filed on 08/15/22, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn.
11.         Applicant's arguments with respect to rejection of claims 1-3 under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (US 2015/0037504), filed on 08/15/22, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn.


Claim Rejections - 35 USC § 102
12.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.        Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (US 2015/0037504).
          Regarding claim 23, Yokoyama discloses acrylic polymer resin having following characteristics: monomer ratio 10 styrene/35 n-butyl acrylate/20 2-ethylhexyl methacrylate /15 methyl methacrylate/20 hydroxyethyl methacrylate (para [0050], [0086]; In order to compute the monomer ratio to mole percent, the monomer ratio have been considered weight percent because the polymer is synthesized given ‘parts’ as unit. Each fraction of monomers divided by molecular weight of monomer results in mole of the monomer as: styrene (10/104) = 0.096 mole, n-butyl acrylate (35/128) = 0.273 mole, ethylhexyl methacrylate (20/198) = 0.101 mole, methyl methacrylate (15/100) = 0.150 mole, and  hydroxyethyl methacrylate (20/130) = 0.154 mole. The mole percent is calculated dividing individual mole of monomer by total mole: n-butyl acrylate (0.273/0.774)x100 = 35.25 mole percent, ethylhexyl methacrylate (0.101/0.774)x100 = 13.05 mole percent, and methyl methacrylate (0.150/0.774)x100 = 19.38 mole percent). Thus, Yokoyama teaches 19.38 mole percent methyl methacrylate, fall into instant claim range of 5 to 45 mole percent of a first monomer, 35.25 mole percent n-butyl acrylate, fall into instant claim range of 10 to 70 mole percent of a second monomer, and 13.05 mole percent ethylhexyl methacrylate, fall into instant claim range of 10 to 80 mole percent of third monomer. Yokoyama further discloses acrylic terpolymers (para [0043]). 
           In claim 23, the recitation “a drag reducing agent for use with a liquid hydrocarbon” has been given little patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
          In the instant case, the preamble in claim 23 and the recitation “wherein the terpolymer is configured to reduce a viscosity of the liquid hydrocarbon” in the body of claim 23 merely recites the intended use of the composition, wherein the prior art can meet this future limitation by merely being capable of such intended use. Thus, Yokoyama meets all requirements of claim 23.

Allowable Subject Matter
14.       Claims 1-6, 8-10, 21-22 are allowed.
15.        Claim 24 is objected to as being dependent upon a rejected base claim 23, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
16.       The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, Yokoyama discloses terpolymer has weight average molecular weight of about 2,000 to about 100,000 (para [0043]), less than required in amended claim 1. 13.05 mole percent ethylhexyl methacrylate is present the closest prior art Yokoyama while the instant claim 4-5, 9, 10, 24 require higher mole percent amount of ethylhexyl methacrylate than the range disclosed in Yokoyama. The closest prior at does not suggest or disclose the features of claims 1-6, 8-10, 21-22, 24.

            Conclusion
17.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.     
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766